Citation Nr: 1818100	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-64 925	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the November 26, 1958 Board decision which denied education benefits under Public Law 550, finding that the Veteran was not authorized for a change of program after the delimiting date for initiating a program of education.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The moving party is the Veteran, who had active service in the United States Air Force from January 1950 to January 1954.

This matter comes on appeal before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, the November 26, 1958 Board decision.  The undersigned Veterans Law Judge (VLJ) did not participate in the Board decision at issue.  See 38 C.F.R. § 20.1405 (a).


FINDINGS OF FACT

The record shows that correct facts, as they were known at the time, were before the Board during the November 1958 decision; the record does not establish that the Board incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for error. 


CONCLUSION OF LAW

The November 26, 1958 Board decision does not contain CUE. 38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400-20.1411 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C. § 7111 (a); 38 C.F.R. § 20.1100 (a).  All final Board decisions are subject to revision on the basis of CUE, unless the issue was decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400 (b); see also Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003).  Consistent with VA's interpretation of 38 C.F.R. § 20.1409 (c), a moving party is limited to one CUE challenge of a Board decision on any claim, and any subsequent CUE challenge on that same claim must be dismissed with prejudice although it may raise new allegations or alterative theories.  Hillyard v. Shinseki, 695 F.3d 1257 (Fed. Cir. 2012).

To establish a valid CUE claim, a claimant must show that there was an error in the prior adjudication of the claim. Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). A claimant must assert more than mere disagreement with how the facts were weighed or evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996). When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. Fugo, supra. 

To determine whether CUE is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision. Porter v. Brown, 5 Vet. App. 223, 235-36 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or law, that when called to attention of later reviewers, compels a conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403 (c). 

A disagreement as to how the facts were weighed or evaluated is not considered CUE.  38 C.F.R. § 20.1403 (d).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403 (e).  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. 
§ 20.1403 (b).  The "benefit of the doubt" rule of 38 U.S.C. 5107 (b) does not apply to the Board's decision on a motion under this subpart as to whether there was clear and unmistakable error in a prior Board decision.  38 C.F.R. § 20.1411 (a).

The Veteran and contends that there was CUE in the November 26, 1958 Board decision that denied education benefits under Public Law 550, also known as the Korean G.I. Bill, finding that the Veteran was not authorized for a change of program after the delimiting date for initiating a program of education.

The relevant laws and regulations in effect in at the time of the November 1958 decision are delineated under Public Law 550.  Veteran's Readjustment Assistance Action of 1952.  Pub. L. 550. Stat. 66. 16 July 1952.  

Title II, Part II, Section 212 of the Veteran's Readjustment Assistance Action of 1952 defines commencement and time limitations to eligibility under the program.  The law provides:

(a) No eligible veteran shall be entitled to initiate a program of education or training under this title after August 20, 1954, or after two years after his discharge or release from active duty service, whichever is later.  

(b) The program of education and training of an eligible veteran under this title shall, on or after the delimitating date for the Veteran to initiate his program, be pursued continuously until completion except that an eligible Veteran may suspend the pursuit of his program for periods of not more than 12 consecutive months, and may suspend the pursuit of such program for longer periods if the Administration finds that the suspension for each such period was due to conditions beyond the control of the eligible veteran.  

Pub. L. 550. Stat. 66.  

Title II, Part III, Section 223 provides, with respect to a change of program:

(a) Subject to the provisions of section 222, each eligible veteran except an eligible veteran (except an eligible veteran whose program has been interrupted or discontinued due to his own misconduct, his own neglect, or his own lack of application) may, at any time prior to the end of the period during which he is entitled to initiate a program of education or training under this title, make not more than one change of program of education or training. 

(b) Each eligible veteran, who has not made a change of program of education or training before the expiration of the period during which he is entitled to initiate a program of education or training under this title, may make not more than one change of program of education or training with the approval of the Administrator.  The Administration shall approve such a change if he finds that (1) the eligible veteran is not making satisfactory progress in his present program and that the failure is not due to his own misconduct, his own neglect, or his own lack of application, and if the program to which the eligible veteran desires to change is more in keeping with his aptitude or previous education and training; or (2) the program to which the eligible veteran desires to change, while not a part of the program currently pursued by him, is a normal progression of such program.  
	
Pub. L. 550. Stat. 66.  

The record shows that correct facts, as they were known at the time, were before the Board during the November 1958 decision; the record does not establish that Board incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for error.

The Veteran alleges in a December 2017 statement that the Board misapplied the law in the November 1958 decision because he had become eligible for a program change when he was removed from training "for reasons beyond his control," and he argued that the instructor's letter reporting the removal was of evidence when the case was decided.  He alleged that when he was removed from training for reasons beyond his control, there was no progression in the on-farm AG program, and thus, there could not have been satisfactory progress in the program.

At the time of the Board's November 1958 denial of benefits, the record included a September 1958 denial of benefits by the Veterans Administration Center in Fargo, North Dakota and a September 1958 statement from E.C.H., the Institutional On-Farm Training Instructor who enrolled the Veteran into his program.  The letter from E.C.H. was discussed by the Board in the November 1958 decision, and the Veteran does not contend in his claim that such evidence was not discussed by the Board.  

Pursuant to Title II, Part II, Section 212 of the Veteran's Readjustment Assistance Action of 1952, the Board finds that the November 1958 decision correctly identified the Veteran's delimiting date for the initiation of a program of education as January 19, 1957, two years after his separation from service.  In the November 1958 decision, the Board noted that the Veteran pursued institutional on-farm training from January 19, 1957 until January 27, 1957, and his conduct and progress had been certified as satisfactory.  The Veteran then made an application for permission to enroll in a college degree program at North Dakota Agricultural College.  The Veteran does not contend, with regard to these findings, that the correct facts as they were known at that time were not before the Board.  Thus, the Veteran met the basic eligibility requirements for the education benefits were he to continue to pursue his program of education continuously until its completion, and he was eligible to suspend the pursuit of his program for not more than 12 consecutive months.  The Veteran applied for a program change within nine months of the January 1957 suspension of his program, within the allotted time period.  

The question at issue, then, was whether he met the eligibility requirements for a change of program of education or training after his delimitating date.  The provision of Title II, Part III, Section 223 (b) applied to the Veteran's claim.  Section 223 (b) identified two instances in which a single change of program was allowed.  The first was if the veteran was not making satisfactory progress in his present program and the failure was not due to his own misconduct, neglect, or lack of application, and if the program to which he desired to change was more in keeping with his aptitude or previous education and training.  The second was if the program in which the veteran was seeking to change was a normal progression of the program currently pursued by him.

The Board applied the correct laws as defined under Public Law 550 in the November 1958 decision.  The Veteran argues, however, that the Board misapplied the law.  The Board found first, that the Veteran was making satisfactory progress in his present program, and thus, he was not entitled to benefits based on a change of program under Title II, Part III, Section 223 (b)(1).  
  
With regard to the Veteran's contention that the Board misapplied the law, the Board finds that there was a tenable basis on the Board's finding that the Veteran had made satisfactory progress in his previous program, and this was stated to be due to the Veteran's conduct and progress in the program which had been certified as satisfactory.  While the record also included a letter from E.C.H., in which he stated that "I also interrupted his training about one week after enrollment because his farm situation did not warrant keeping him in training," the Board finds that E.C.H's statement with regard to the reason for interruption of the Veteran's program is vague, does not clearly identify either satisfactory or unsatisfactory progress, nor is it clear that any unsatisfactory progress was for a reason other than neglect or lack of application in the program.  The notes that the Veteran has argued that he enrolled in and withdrew from the on-farm training program in order to extend the time period in which he could utilize his education benefits, indicating his intent to enter into a bachelor's program in the Fall.  The Board finds that the letter from E.C.H., which was in evidence at the time of the Board's denial, when weighed against the Veteran's certification of satisfactory performance in the program, does not constitute clear and unmistakable evidence showing that the Veteran had not made satisfactory progress in the program due to reasons other than his own misconduct, neglect, or lack of application.  The Board emphasizes that disagreement as to how the facts were weighed or evaluated is not considered CUE.  38 C.F.R. § 20.1403 (d).  Where the Veteran was deemed to be making satisfactory progress in this program, the Board finds that there is no error in the Board's failure further to address the question of whether the program to which the Veteran desired to change was more in keeping with his aptitude or previous education or training. 

The Board also denied the November 1956 appeal, finding that there was no evidence showing that the requested change from an institutional on-farm training program to a college degree program represented a normal progression in the regulatory criteria.  The Board finds that there was a tenable basis in the Board's finding as the record included no evidence showing that the agricultural degree program was a normal progression of the on-farm training program.  While the Veteran alleges that the Board incorrectly focused on the question of progression, as he was removed from training for reasons beyond his control, as the Board has already discussed, at the time of the November 1958 decision, the Veteran had not submitted clear evidence showing that the reasons for his removal from the program was for reasons beyond his control.  

Based on these findings, the Board finds that there was no CUE in the Board's failure to authorize a change of program under the provisions of Public Law 550, Section 223 (b)(1) and (2).  







(CONTINUED ON NEXT PAGE)





ORDER

Reversal of the November 26, 1958 Board decision on the basis of clear and unmistakable error is denied.  



                       ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



